

EXHIBIT 10.1
 
EXECUTION VERSION
 
CONFIDENTIAL TREATMENT REQUESTED – CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE COMMISSION. THE OMITTED
PORTIONS HAVE BEEN REPLACED WITH "****".


EXCLUSIVE LICENSE AGREEMENT
This Exclusive License Agreement (this "Agreement"), dated and effective as of
July 27, 2017 ("Effective Date"), is entered into by and between NantCell, Inc.,
a Delaware corporation ("NantCell"), on the one hand, and CytRx Corporation, a
Delaware corporation ("CytRx"), on the other hand.  NantCell and CytRx are each
sometimes referred to herein as a "Party" and collectively as the "Parties."
RECITALS
WHEREAS, CytRx is the owner of or Controls the Licensed Patents and the Licensed
Know How related to the Licensed Product and has the right to grant licenses
thereto as contemplated hereby.
WHEREAS, NantCell desires to obtain a license or (as applicable) sublicense
under the Licensed Patents and the Licensed Know How to Exploit the Licensed
Product upon the terms and conditions hereinafter set forth.
WHEREAS, in connection with the transactions contemplated by this Agreement,
NantCell is making an investment in CytRx on the Effective Date in accordance
with a Stock Purchase Agreement separately entered into between the parties, and
CytRx has issued a warrant to NantCell dated as of the date hereof entitling
NantCell to purchase additional shares of common stock on the terms and
conditions set forth therein.
NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained herein, and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:
AGREEMENT
1. Definitions.  For purposes of this Agreement, in addition to words defined
elsewhere, the following words and phrases shall have the following meanings:
"Affiliate" means, with respect to any Person, any other Person that, directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with such Person, for as long as such control exists. 
For purposes of this definition, "control" means the direct or indirect
ownership of more than fifty percent (50%) of the voting or economic interest of
a Person, or the power, whether pursuant to contract, ownership of securities or
otherwise, to direct the management and policies of a Person.
"Commercially Reasonable Efforts" means those efforts and resources commensurate
with those efforts commonly used in the biopharmaceutical industry by a company
of comparable size in connection with the development or commercialization of
biopharmaceutical products that are of similar status, taking into account the
proprietary position of the product (including actual and potential regulatory
exclusivity, intellectual property scope, subject matter and coverage), safety
and efficacy, product profile, competitiveness of the marketplace, the
regulatory status and approval process, anticipated or approved labeling,
present and future market potential, the probable profitability of the
applicable product (including pricing and reimbursement status achieved or
likely to be achieved) and other relevant factors such as technical, legal,
scientific or medical factors.
Exh 10.1 Page 1

--------------------------------------------------------------------------------

"Contract" means any agreement, contract or commitment of any nature (whether
written or oral and whether expressed or implied).
"Control" (including any variations such as "Controlled" and "Controlling")
means, with respect to any Licensed Know How, Licensed Patents or other
intellectual property right, the possession (whether by ownership or license) by
a Party of the ability to grant to the other Party a license as provided herein
to such Licensed Know How, Licensed Patents or other intellectual property
right, without violating the terms of any agreement or other arrangement with
any Third Party.
"Covered" means, with respect to any Licensed Patent, that a Valid Claim would
(absent a license thereunder or ownership thereof) be infringed by Exploitation
of the Licensed Product.
"CytRx Materials" means all pre-clinical and clinical inventory of the Licensed
Product (including, without limitation, API, WPI and finished dose) all other
materials necessary for the Exploitation of the Licensed Product that are
Controlled by CytRx or its Affiliates as of the Effective Date, including
without limitation the materials listed on Exhibit A attached hereto.
"EMA" means European Medicines Agency, or any successor thereto.
"Exclusivity Period" means, for any country, a period for which a competent
Regulatory Authority in such country has prohibited commercial sales of generic
versions of the Licensed Product, including pediatric exclusivity and/or orphan
exclusivity; provided, however, that in each country the Exclusivity Period
shall only apply with respect to the therapeutic indication(s) for which the
Exclusivity Period has been granted by the relevant Regulatory Authority.
"Exploit" means to research, develop, commercialize, make, have made, use, offer
for sale, sell, import, export or otherwise exploit, or transfer possession of
or title in, a product.  Cognates of the word "Exploit" shall have correlative
meanings.
"FDA" means the United States Food and Drug Administration, or any successor
thereto.
"First Commercial Sale" means, with respect to a product in any country, the
first sale for end use or consumption of such product in such country after
marketing approval (including pricing approval) has been granted in such
country.  First Commercial Sale excludes any sale or other distribution of such
product for use in a clinical trial or other development activity, promotional
use (including samples) prior to marketing approval or for compassionate use or
on a named patient basis.
"Infringement" means any infringement as determined by law, including, without
limitation, direct infringement, contributory infringement or any inducement to
infringe.
Exh 10.1 Page 2

--------------------------------------------------------------------------------

"Know How" means all techniques, technology, trade secrets, inventions (whether
patentable or not), methods, know how, sequences, data and results (including
pharmacological, toxicological and clinical data and results), analytical and
quality control data and results, regulatory documents and other information. 
For the avoidance of doubt, Know How includes all data and results from
pre-clinical and clinical studies.
"KTB Agreement" means the License Agreement dated as of August 17th , 2006
between KTB Tumorforschungs GmbH (Tumor Biology Center) and Licensor's
wholly-owned Affiliate CytRx Oncology Corporation (then known as Innovive
Pharmaceuticals, Inc.), including all amendments thereto prior to the Effective
Date, a copy of which is attached hereto as Exhibit G.
"KTB Royalty Term" means the "Royalty Term" as defined in the KTB Agreement.
"Licensed Know How" means all Know How necessary for the Exploitation of the
Licensed Product and Controlled by CytRx or its Affiliates as of the Effective
Date, including without limitation the Know How listed on Exhibit A attached
hereto.
"Licensed Patents" means all Patents Covering the Licensed Product and
Controlled by CytRx or its Affiliates, whether Controlled by CytRx or its
Affiliates as of the Effective Date or thereafter, including without limitation
the Patents listed on Exhibit B attached hereto.
"Licensed Product" means the product identified on Exhibit C attached hereto.
"Licensed Product INDs" means the four INDs for the Licensed Product listed on
Exhibit D.
"MHLW" means the Japanese Ministry of Health, Labor and Welfare, or any
successor thereto.
Exh 10.1 Page 3

--------------------------------------------------------------------------------

"Net Sales" mean the gross amount invoiced by a Selling Party on all sales of
Licensed Product, less to the extent actually paid or accrued by a Selling Party
(a) credits, allowances, discounts and rebates to, and chargebacks from, the
account of such customers for spoiled, damaged, out-dated and returned Licensed
Product; provided  that during the KTB Royalty Term CytRx's consent shall be 
required for any discount above twenty five percent (25%) or any transfer on a
non-cash-basis (except transfers for research or development purposes, clinical
trials, compassionate use purposes or as samples or promotions) in order for
such discount or transfer to be excluded from  the calculation of Net Sales; (b)
freight and insurance costs incurred by a Selling Party in transporting such
Licensed Product to such customers; (c) cash, quantity and trade discounts,
rebates and other price reductions for such Licensed Product given to such
customers under price reduction programs; (d) sales, use, value-added and other
taxes (excluding income taxes and other taxes on profit and property) incurred
on the sale of such Licensed Product to such customers; and (e) customs duties,
surcharges and other governmental charges incurred in exporting or importing
such Licensed Product to such customers.  Net Sales shall include all
consideration charged by the Selling Party in exchange for any Licensed Product,
including without limitation any monetary payments or any other property
whatsoever.  For purposes of determining Net Sales, a sale shall be deemed to
have occurred when an invoice therefore shall be generated or the Licensed
Product shipped for delivery.  Sales of Licensed Product by NantCell to any
Affiliate or Sublicensee or by any Sublicensee to an Affiliate or other
Sublicensee which is a reseller thereof shall be excluded from calculating Net
Sales, and only the subsequent sale of such Licensed Product by such Selling
Party to unrelated parties shall be deemed Net Sales hereunder.  Product
provided without charge in connection with research and development, clinical
trials, compassionate use, humanitarian and charitable donations, indigent
programs or for use as samples will be excluded from the computation of Net
Sales. Where the Licensed Product is sold in combination with other
pharmaceutical products, diagnostic products or active ingredients
(collectively, "Combination Components"), Net Sales will be calculated by
multiplying the Net Sales of the Combination Components by the fraction A/(A+B),
where A is the gross invoice price of the Licensed Product if sold separately in
a country and B is the gross invoice price of the other product(s) included in
the Combination Components if sold separately in such country.  If no such
separate sales are made by NantCell, its Affiliates or Sublicensees in a
country, Net Sales of the Combination Components will be calculated in a manner
determined by NantCell in good faith based upon the relative value of the active
components of such Combination Components.
"Orphan Indications" means any soft tissue sarcoma indication(s) for which the
Licensed Product is approved by a Regulatory Authority in the Territory.
"Patents" means all rights and interests in and to issued patents and pending
patent applications (including inventor's certificates and utility models) in
any country or jurisdiction, including all provisionals, substitutions,
continuations, continuations-in-part, additions, divisionals, patent term
extensions, supplementary protection certificates, renewals, all letters patent
granted thereon, and all reissues, reexaminations, extensions, confirmations,
revalidations, registrations, patents of addition thereof, PCTs, pediatric
exclusivity periods, and foreign equivalents to any of the foregoing
"Person" means any corporation, limited or general partnership, limited
liability company, joint venture, trust, unincorporated association,
governmental body, authority, bureau or agency, any other entity or body, or an
individual.
"Regulatory Authority" means any domestic (federal, state or local) or foreign
court, commission or governmental, regulatory or administrative body, board,
bureau, agency, instrumentality, authority or tribunal or any subdivision
thereof, including, but not limited to, the FDA, the EMA, the MHLW, and the
authorit(ies) in any country in the Territory that are comparable to the FDA and
have responsibility for granting marketing approval for the Licensed Product in
such country.
"Regulatory Filings" means any and all submissions, correspondence,
notifications, registrations, licenses, authorizations, applications and other
filings with any governmental authority with respect to the research,
development, manufacture, distribution, pricing, reimbursement, marketing or
sale of the Licensed Product.
Exh 10.1 Page 4

--------------------------------------------------------------------------------

"Selling Party" means NantCell, any Sublicensee(s) or the Affiliates of any of
the foregoing.


"Sublicense" means an agreement entered into by NantCell or an Affiliate thereof
granting rights to a Third Party with respect to the Exploitation of the
Licensed Product granted to NantCell hereunder.


"Sublicensee" means any Person other than an Affiliate of NantCell to which
NantCell (or a Sublicensee) has granted a Sublicense under this Agreement.




"Territory" means all countries of the world.


"Third Party" means a Person other than (a) CytRx or any of its Affiliates and
(b) NantCell or any of its Affiliates.


"Valid Claim" means a claim of any issued and unexpired patent or patent
application within the Licensed Patent that has not been held invalid or
unenforceable by a final decision of a court or governmental agency of competent
jurisdiction, which decision can no longer be appealed or was not appealed
within the time allowed.


2. Grant of Rights.
(a) License.  Subject to the terms and conditions of this Agreement, CytRx
hereby grants to NantCell and its Affiliates a royalty-bearing, exclusive (even
as to CytRx) license, or as applicable, sublicense, in each case with the right
to sublicense (through one or more multiple tiers) in, to and under the Licensed
Patents and Licensed Know How and the CytRx Materials to Exploit the Licensed
Product in the Territory.  Any such sublicense shall contain covenants of the
sublicensee for such sublicensee consistent with the obligations of NantCell
under this Agreement.  NantCell shall be responsible for curing acts or
omissions of its sublicensees and shall not grant any rights which are
inconsistent with the rights granted to and obligations of NantCell hereunder. 
All sublicenses shall survive termination of this Agreement provided such
sublicensees are not in breach (taking into account any applicable cure period
provided in such sublicense); and, provided further that CytRx shall not be
obligated to incur any obligations or duties to any sublicensee of NantCell not
otherwise provided for in this Agreement. .  During the term of this Agreement,
neither CytRx nor any of its Affiliates will, directly or indirectly, (i)
undertake or partner with any Third Party to develop or commercialize any
therapeutic product incorporating doxorubicin or a derivative thereof (other
than the Licensed Product) or (ii) enter into any agreement or otherwise
license, grant, assign, transfer, convey or otherwise encumber or dispose any
right, title or interest in, to or under any of the Licensed Patents, Licensed
Know How, CytRx Materials or Licensed Product, which agreement, license, grant,
assignment, transfer, conveyance, encumbrance or disposition would materially
conflict with the rights granted to NantCell and its Affiliates hereunder (which
foregoing restriction shall for the avoidance of doubt include, without
limitation, the grant of any rights to the Licensed Product).
(b) The Parties acknowledge that in the event of a termination of the KTB
Agreement, the sublicense to NantCell hereunder with respect to the rights under
the KTB Agreement (and any sublicense granted by NantCell in compliance with
Section 2(a) above) shall survive such termination provided that NantCell, or
the relevant sublicensee, as applicable, is not in breach of this Agreement. 
CytRx agres not to terminate, amend or otherwise modify the KTB Agreement
without the prior written consent of NantCell.
Exh 10.1 Page 5

--------------------------------------------------------------------------------

(c) Transfer of Licensed Know How and CytRx Materials.  Promptly following (and
in any event within ten (10) days after) the Effective Date, CytRx shall
transfer to NantCell copies of the Licensed Know How and CytRx Materials , with
Cytrx to bear any out of pocket costs associated with such transfer.  In
addition, during the term of this Agreement, CytRx will, at CytRx's cost and
expense, provide reasonable assistance, including making its personnel
reasonably available for meetings or teleconferences to answer questions and
provide technical support to NantCell, with respect to the use of such Licensed
Know How and CytRx Materials in accordance with the licenses granted to NantCell
hereunder; provided that the foregoing obligations shall not be construed to
obligate CytRx to retain or hire any personnel, and shall apply only to the
extent that CytRx personnel are and can be made available without interfering
with CytRx's conduct of its own business.
(d) Contracts.  CytRx agrees to transfer and assign to NantCell as of the
Effective Date the Contracts listed on Exhibit E that are identified as
"Assigned Contracts" thereon and to fulfill any notice requirements in
connection with such transfer and assignment.  In furtherance of the foregoing,
the parties agree to execute the assignment and assumption agreement attached
hereto as Exhibit F on the Effective Date.  In addition, with respect to the
Contracts listed on Exhibit E that are identified as "Additional Contracts",
CytRx will use commercially reasonable efforts to (i) obtain any required
consent, approval, waiver or notice to transfer and assign such Additional
Contracts to NantCell as soon as practical following the Effective Date, (ii)
provide to NantCell the benefits under these Additional Contracts; provided that
NantCell shall fulfill the corresponding obligations to the extent NantCell
would have been responsible therefor if such consent, approval, waiver or notice
had been obtained as of the Effective Date as contemplated by this Agreement,
(iii) cooperate in any reasonable and lawful arrangement designed to provide
such benefits to NantCell and (iv) enforce at the request of NantCell and for
the account of NantCell any rights of CytRx arising from any such Additional
Contract (including the right to elect to terminate any such Additional
Contracts in accordance with the terms thereof upon the request of NantCell). In
connection with any such arrangement, NantCell shall reimburse CytRx for any
reasonable and documented out-of-pocket costs and expenses actually incurred by
CytRx in connection with the performance of such Additional Contracts to extent
that such out-of-pocket costs and expenses would have been otherwise incurred by
NantCell had such Additional Contracts been assigned and transferred to NantCell
as of the Effective Date as contemplated by this Agreement.  CytRx will promptly
pay to NantCell when received all monies received, if any, by CytRx under such
Additional Contracts to the extent that such monies would have been otherwise
payable to NantCell had such Additional Contracts been assigned and transferred
to NantCell as of the Effective Date as contemplated by this Agreement.


(e) Regulatory Filings.  Promptly following (and in any event within ten (10)
days after) the Effective Date, CytRx will convey, assign and transfer to
NantCell all Regulatory Filings relating to the Licensed Product, including
without limitation the Licensed Product INDs.  Without limiting the generality
of the foregoing, CytRx hereby grants to NantCell an exclusive and irrevocable
right of access and reference to any and all Regulatory Filings (along with all
data and results of the development program undertaken by or on behalf of CytRx)
relating to the Licensed Product, and shall cooperate fully to make the benefits
of such Regulatory Filings, data and results available to NantCell and its
designee(s) on a worldwide basis.  In addition, during the term of this
Agreement, CytRx will provide reasonable assistance, including making its
personnel reasonably available for meetings or teleconferences to answer
questions and provide support to NantCell, with respect to the Regulatory
Filings, provided that the foregoing obligations shall not be construed to
obligate CytRx to retain or hire any personnel, and shall apply only to the
extent that CytRx personnel are and can be made available without interfering
with CytRx's conduct of its own business.  From and after the Effective Date, as
between the Parties, NantCell will be responsible for preparing, filing and
maintaining, and will own, all Regulatory Filings and related submissions with
respect to the Licensed Product and will bear the cost of such preparation,
filing, maintenance and ownership.
(f) Responsibility.  Following the Effective Date and at all times during the
term of this Agreement, NantCell and its Affiliates and Sublicensees shall be
responsible for, and shall bear all costs associated with, the Exploitation of
the Licensed Product; provided, however, that (i) any outstanding payables
related to the clinical studies and other development work being conducted by
CytRx with respect to Licensed Product as of the Effective Date and (ii) subject
to Section 2(d), any current or future obligations under the Contracts listed on
Exhibit E (other than the Assigned Contracts) shall continue to be obligations
of CytRx.  Subject to the terms of this Agreement, all decisions concerning the
Exploitation of the Licensed Product, including the clinical and regulatory
strategy, design, sale, price and promotion of the Licensed Product, shall be
within the sole discretion of NantCell and its Affiliates and Sublicensees.
Exh 10.1 Page 6

--------------------------------------------------------------------------------

(g) Development Plan.  Within ninety (90) days of the Effective Date, NantCell
shall deliver an initial written development plan for the development for the
Licensed Product, including by specifying clinical studies and activities to be
conducted (the "Development Plan").  Thereafter, on an annual basis within
ninety (90) days of each anniversary of the Effective Date until First
Commercial Sale of the Licensed Product, NantCell shall deliver an updated,
written Development Plan for the Licensed Product.  In preparing the initial
Development Plan and any subsequent Development Plan, NantCell will consider
CytRx's input and advice in good faith.  At any time that pre-marketing-approval
development activities for a Licensed Product are being conducted by or on
behalf of NantCell to seek marketing approval in the United States, Europe, or
Japan for Licensed Product, NantCell shall provide semi-annual updates to CytRx
regarding the work performed with respect to the development of the Licensed
Product under the applicable Development Plan.
(h) Diligence.  NantCell, at its sole cost and expense, shall use Commercially
Reasonable Efforts to develop and commercialize the Licensed Product in the
Territory in accordance with the Development Plan then in effect, including
specifically for the Orphan Indications.  The efforts of NantCell's Affiliates
and Sublicensees shall be treated as the efforts of NantCell when evaluating
NantCell's compliance with the foregoing diligence obligations.
(i) No Additional Rights.  Nothing contained herein shall be construed to confer
any rights upon either Party by implication, estoppel or otherwise as to any
technology or patent or other intellectual property rights of the other Party
other than as expressly set forth herein
Exh 10.1 Page 7

--------------------------------------------------------------------------------

3. Milestone Payments.
(a)
Regulatory Milestones.  NantCell shall pay, within forty-five (45) days
following the date of achievement of each milestone below, to CytRx the
following milestones payments upon the achievement of the designated milestone
levels:

Milestone Event
Payment
(i) ****
****
(ii) ****
****
(iii) ****
****
(iv) ****
****



The milestone payments under clauses (i)-(iii) above shall be payable ****.  Any
amounts paid under clause (iv) above shall ****.


(b)
Commercial Milestones.  Within forty-five (45) days following the last day of
the calendar year, NantCell shall pay to CytRx the following milestone payments
once each upon achievement of the designated milestone levels, based on annual
Net Sales of Licensed Products in such calendar year:

Milestone Event
Payment
(i) Aggregate Net Sales of Licensed Product worldwide in a calendar year first
exceed ****
****
(ii) Aggregate Net Sales of Licensed Product worldwide in a calendar year first
exceed ****
****
(iii) Aggregate Net Sales of Licensed Product worldwide in a calendar year first
exceed ****
****
(iv) Aggregate Net Sales of Licensed Product worldwide in a calendar year first
exceed ****
****
(v) Aggregate Net Sales of Licensed Product worldwide in a calendar year first
exceed ****
****
(vi) Aggregate Net Sales of Licensed Product worldwide in a calendar year first
exceed ****
****



Exh 10.1 Page 8

--------------------------------------------------------------------------------

4. Royalties and Other Consideration.
(a) Royalties.  NantCell shall pay to CytRx a royalty, on a country-by-country
basis, on Net Sales of Licensed Product sold by a Selling Party during the
applicable Royalty Term as follows:
(i)
For Net Sales of Licensed Product attributable to Orphan Indications:

1.
**** of the portion of Net Sales in a calendar year of Licensed Product up to
and including ****; and

2.
**** of the portion of Net Sales in a calendar year of Licensed Product ****.

(ii)
For all other Net Sales of Licensed Product:

1.
**** of the portion of Net Sales in a calendar year of Licensed Product up to
and including ****;

2.
**** of the portion of Net Sales in a calendar year of Licensed Product ****;
and

3.
**** of the portion of Net Sales in a calendar year of Licensed Product ****.

Royalties will be payable on a quarterly basis; any such payments shall be made
within forty-five (45) days after the end of the calendar quarter during which
the applicable Net Sales occurred.  NantCell's obligation to pay royalties with
respect to the Licensed Product in a particular country shall commence upon the
First Commercial Sale of the Licensed Product in such country and shall expire
on a country by country basis, on the **** year anniversary of the later of (x)
the date on which the Exploitation of the Licensed Product is no longer Covered
by a Valid Claim  and (y) the expiration of an applicable Exclusivity Period
covering the Licensed Product  (the "Royalty Term").
(b) Third Party Royalty Offset.  The Applicable Rate under Section 4(a) above
shall be reduced, on a country-by-country and Licensed Product-by-Licensed
Product basis and calendar quarter-by-calendar quarter basis, by an amount equal
to 50% of any payments made to a Third Party in a calendar quarter on sales of
such Licensed Product in such calendar quarter in such country in consideration
for a license to any Patents owned or otherwise controlled by a Third Party
("Third Party Patents") that NantCell reasonably determines would be infringed
by the manufacture, use, sale, offer for sale, import or exploitation of the
Licensed Product as a monotherapy; provided, that in no event shall the royalty
payable under this Agreement in any given calendar year be reduced below 50% of
the Applicable Rate under Section 4(a) above.
Exh 10.1 Page 9

--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary in this Agreement, **** the royalty
rate payable to CytRx  on Net Sales of Licensed Products under this Agreement,
after taking into account any offsets, deductions or reductions permitted
hereunder, shall not be reduced below ****.
(d) Arms-Length Transactions.  On sales of Licensed Product which are made in
other than an arms-length transaction, the value of the Net Sales attributed
under this Section 4 to such a transaction shall be that which would have been
received in an arms-length transaction, based on sales of like quality and
quantity products on or about the time of such transaction.
(e) Method of Payment.  Unless otherwise agreed by the Parties, all payments due
from NantCell to CytRx under this Agreement shall be paid in U.S. Dollars by
wire transfer or electronic funds transfer of immediately available funds to the
account designated in writing by CytRx.  After the First Commercial Sale of the
Licensed Product and until expiration of the Royalty Term, NantCell shall
prepare and deliver to CytRx royalty reports of the sale of the Licensed Product
by the Selling Parties for each calendar quarter within forty-five (45) days of
the end of each such calendar quarter specifying in the aggregate and
country-by-country basis: (i) total gross amounts for the Licensed Product sold
or otherwise disposed of by a Selling Party; (ii) amounts deducted by category
in accordance with the definition of "Net Sales" from gross amounts to calculate
Net Sales; (iii) Net Sales; and (iv) royalties payable. For purposes of
determining whether Net Sales are attributable to Orphan Indications, NantCell
shall be permitted to rely on data in the IntrinsiQ data base, any successor
thereto, or another healthcare informatics data base reasonably acceptable to
CytRx  .  If either Party fails to make an payment due under this Agreement
within thirty (30) days of the date upon which such payment is due, then
interest shall accrue from the date such payment was originally due at a rate
equal to the lower of two percent (2%) above the thirty (30) day U.S. Dollar 
LIBOR (as published in The Wall Street Journal, New York edition) or the maximum
interest rate permitted under applicable law, and such interest shall be paid
when such payment is made.  Such interest shall be computed on the basis of a
year of 365 days for the actual number of days payment is delinquent.
(f) Foreign Sales.  The remittance of royalties payable on sales outside the
United States shall be payable to CytRx in United States Dollar equivalents at
the official rate of exchange of the currency of the country from which the
royalties are payable, as quoted in the Wall Street Journal for the last
business day of the calendar quarter in which the royalties are payable.  If the
transfer of or the conversion into the United States Dollar equivalents of any
such remittance in any such instance is not lawful or possible, the payment of
such part of the royalties as is necessary shall be made by the deposit thereof,
in the currency of the country where the sale was made on which the royalty was
based to the credit and account of CytRx or its nominee in any commercial bank
or trust company of CytRx's choice located in that country, prompt written
notice of which shall be given by NantCell to CytRx.
(g) Foreign Taxes.  Any tax required to be withheld by NantCell under the laws
of any foreign country from any royalty or other payments due to CytRx hereunder
or for the accounts of CytRx shall be promptly and timely paid by NantCell for
and on behalf of CytRx to the appropriate governmental authority, and NantCell
shall furnish CytRx with proof of payment of such tax together with official or
other appropriate evidence issued by the applicable government authority.  Any
such tax actually paid on CytRx's behalf shall be deducted from royalty payments
due CytRx.
Exh 10.1 Page 10

--------------------------------------------------------------------------------

(h) Record Keeping.  NantCell shall keep, and shall require its Affiliates and
Sublicensees to keep, accurate records (together with supporting documentation)
of Licensed Product sold under this Agreement, appropriate to determine the
amount of royalties and other monies due to CytRx hereunder.  Such records shall
be retained for at least five (5) years following the end of the reporting
period to which such records relate.  CytRx will have the right, once annually
at its own expense, to have its auditors or an independent, certified public
accounting firm, selected by it and subject to NantCell's prior written consent
(which shall not be unreasonably withheld), review any such records of NantCell
and its Affiliates and Sublicensees (the "Audited Party") in the location(s)
where such records are maintained by the Audited Party upon reasonable written
notice (which shall be no less than thirty (30) days' prior written notice) and
during regular business hours and under obligations of strict confidence, for
the sole purpose of verifying the basis and accuracy of payments made hereunder
within the thirty-six (36) month period preceding the date of the request for
review.  No calendar year will be subject to audit more than once.  NantCell
will receive a copy of each such report concurrently with receipt by CytRx. 
Should such inspection lead to the discovery of a discrepancy to CytRx's
detriment, NantCell will, within forty-five (45) days after receipt of such
report from the accounting firm, pay any undisputed amount of the discrepancy
plus interest on said sum at the rate of one percent (1.0%) per month (prorated
for a partial month) accruing from the date such underpaid amount was initially
due.  CytRx will pay the full cost of the review unless the underpayment of
amounts due is greater than five percent (5%) of the amount due for the entire
period being examined, in which case NantCell will pay the cost charged by such
accounting firm and other reasonable out of pocket expenses for such review. 
Should the audit lead to the discovery of a discrepancy to NantCell's detriment,
NantCell may credit the amount of the discrepancy, without interest, against
future payments payable to CytRx under this Agreement, and if there are no such
payments payable, then CytRx shall pay to NantCell the amount of the
discrepancy, without interest, within forty-five (45) days of NantCell's receipt
of the report.
5.
Intellectual Property.

(a) Ownership.  Inventorship of inventions made or conceived in the course of
activities performed under this Agreement will be determined by application of
U.S. patent laws pertaining to inventorship.  Subject to the licenses granted by
CytRx to NantCell under this Agreement, each Party shall own all right, title
and interest in and to any inventions, works-of-authorship and developments (and
all intellectual property with respect thereto) invented, created or developed
by such Party in the course of performance of this Agreement.
(b) Prosecution.  Subject to Section 5(c) below, NantCell shall  prepare, file,
prosecute and maintain (including with respect to any oppositions,
cancellations, interferences, reissue proceedings, derivation proceedings, IPRs,
PGRs, reexaminations, or other post-grant proceedings in any regional or
national patent office in the Territory) (collectively, "Prosecution" or
"Prosecute") the Licensed Patents at NantCell's sole cost and expense.  NantCell
shall reasonably consult with CytRx regarding the patent filing strategy for the
Licensed Patents prior to Prosecution thereof and the Prosecution of the
Licensed Patents, in each case to the extent related to Licensed Product or
otherwise relevant to the rights granted hereunder, by providing CytRx a
Reasonable Opportunity to review and comment on all proposed submissions to any
patent office before submission.  For the purpose of this Agreement, "Reasonable
Opportunity" means that CytRx shall receive from NantCell or patent counsel true
copies of all documents relating to the Prosecution of patent applications and
patents within the Licensed Patents as soon as reasonably practical after
NantCell has prepared or received such documents and materials, together with
any documents submitted by NantCell to or received by NantCell from such patent
office with respect to such Prosecution.  NantCell shall, in its reasonable
judgment and to the extent practicable, consider in good faith and reasonably
incorporate CytRx's comments concerning such documents and materials that
NantCell receives from CytRx.
(c) CytRx Step-In Right.  If NantCell declines to Prosecute or maintain any
Licensed Patent, elects to allow any Licensed Patent to lapse, or elects to
abandon any Licensed Patent before all appeals within the respective patent
office have been exhausted (each, an "Abandoned Patent Right"), then:
(i)
NantCell shall provide CytRx with reasonable notice of such decision so as to
permit CytRx to decide whether to Prosecute such Abandoned Patent Right and to
take any necessary action (which notice shall, to the extent reasonably feasible
for NantCell, be given no later than thirty (30) days prior to the next deadline
for any action that may be taken with respect to such Abandoned Patent Right
with the U.S. Patent & Trademark Office or any foreign patent office).

(ii)
CytRx, at CytRx's expense, may assume control of the Prosecution of such
Abandoned Patent Right.

(iii)
CytRx shall have the right to transfer the responsibility for such Prosecution
of such Abandoned Patent Right to patent counsel (outside or internal) selected
by CytRx.

(iv)
NantCell shall use commercially reasonable efforts to assist and cooperate with
CytRx's reasonable requests to support Prosecution of such Abandoned Patent
Right.

Exh 10.1 Page 11

--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Section 5(c), if NantCell,
decides to abandon the preparation, filing, prosecution or maintenance of any
patent or patent application sublicensed under the KTB Agreement (the "KTB
Patents"), then NantCell shall notify CytRx in writing thereof and following the
date of such notice CytRx shall notify KTB of such decision and thereafter, (a)
KTB shall be responsible in its sole discretion for and shall control, at its
sole cost, the preparation, filing, prosecution and maintenance of such patent
or patent applications, (b) NantCell shall thereafter have no sublicense under
this Agreement to such patent or patent application, and (c) KTB shall retain a
non-exclusive right under the KTB Patents solely to the extent necessary to
practice the inventions claimed in such abandoned patent or patent application,
to the extent that such retained right does not compete with the
commercialization of Licensed Products hereunder.
(d) NantCell Enforcement.  Each Party will notify the other promptly in writing
when any Infringement of a Licensed Patent by a Third Party is uncovered or
reasonably suspected.  NantCell shall have the first right to enforce any patent
within the Licensed Patents against any Infringement or alleged Infringement
thereof, and shall at all times keep CytRx informed as to the status thereof. 
NantCell may, at its own expense, institute suit against any such infringer or
alleged infringer and control and defend and settle such suit in a manner
consistent with the terms and provisions hereof and recover any damages, awards
or settlements resulting therefrom, subject to Section 5(g) below.  CytRx shall
reasonably cooperate in any such litigation (including joining or being named a
necessary party thereto) at NantCell's expense.  NantCell shall not enter into
any settlement of any claim described in this Section 5(d) that admits to the
invalidity or unenforceability of any Licensed Patent, incurs any financial
liability on the part of CytRx or requires an admission of liability, wrongdoing
or fault on the part of CytRx without CytRx's prior written consent, in each
case, such consent not to be unreasonably withheld.
(e) CytRx Enforcement.  If NantCell elects not to enforce any patent within the
Licensed Patents, then it shall so notify CytRx in writing within ninety (90)
days of receiving notice that an Infringement exists (or such shorter period as
may be necessary to prevent exhaustion of a statute of limitations  or other
legal or equitable time limitation applicable to maintaining a right to assert a
claim against such Infringement), then CytRx may, in its sole judgment, and at
its own expense, take steps to enforce any such patent and control, settle, and
defend such suit in a manner consistent with the terms and provisions hereof,
and recover any damages, awards or settlements resulting therefrom, subject to
Section 5(g) below.  NantCell shall reasonably cooperate in any such litigation
(including joining or being named a necessary party thereto) at CytRx's
expense.  CytRx shall not enter into any settlement of any claim described in
this Section 5(e) that admits to the invalidity or unenforceability of any
Licensed Patent, incurs any financial liability on the part of NantCell or
requires an admission of liability, wrongdoing or fault on the part of NantCell
without NantCell' prior written consent, in each case, such consent not to be
unreasonably withheld.
(f) Progress Reports.  The Party initiating or defending any such enforcement
action (the "Enforcing Party") shall keep the other Party reasonably informed of
the progress of any such enforcement action, and such other Party shall have the
individual right to participate with counsel of its own choice at its own
expense.
Exh 10.1 Page 12

--------------------------------------------------------------------------------

(g) Recovery.  The costs and expenses of the Party bringing suit under
Section 5(d) or 5(e) shall be borne by such Party, and any damages, settlements
or other monetary awards recovered shall be shared as follows: (i) the amount of
such recovery actually received by the Party controlling such action shall first
be applied to the out-of-pocket costs of each Party in connection with such
action; and then (ii) the remainder of the recovery shall be shared as follows:
(i)
If CytRx is the Enforcing Party, seventy-five percent (75%) to CytRx and
twenty-five percent (25%) to NantCell; and

(ii)
If NantCell is the Enforcing Party, seventy-five percent (75%) to NantCell and
twenty-five percent (25%) to CytRx.

6.
Representations and Warranties.

(a) Each Party hereby represents and warrants to the other Party as of the
Effective Date that:
(i)
It is a corporation duly incorporated, validly existing and in good standing
under the laws of its state of incorporation.

(ii)
It has the corporate power and authority and the legal right to enter into this
Agreement free from any conflicting right owed to a third party and to perform
its obligations hereunder.

(iii)
It has taken all necessary corporate action on its part to authorize the
execution and delivery of this Agreement and the performance of its obligations
hereunder and that this Agreement has been duly executed and delivered on behalf
of such Party, and constitutes a legal, valid, binding obligation, enforceable
against such Party in accordance with its terms.

(iv)
All necessary consents, approvals and authorizations of all applicable competent
authorities and other persons required to be obtained by such Party in order to
execute and perform this Agreement on behalf of such Party have been obtained.

(v)
The execution and delivery of this Agreement and the performance of such Party's
obligations do not constitute a default or require any consent under any other
contractual obligation of such Party.

Exh 10.1 Page 13

--------------------------------------------------------------------------------

(b) In addition, CytRx hereby represents and warrants to NantCell as of the
Effective Date that:
(i)
To CytRx's knowledge, each item of the Licensed Patents (x) is valid, subsisting
and in full force and effect, (y) has not been abandoned or passed into the
public domain and (z) is free and clear of any liens or encumbrances.

(ii)
CytRx has not transferred ownership of, or granted any license of or right to
use, or authorized the retention of any rights to use or joint ownership of, any
Licensed Patents, Licensed Know How or the CytRx Materials to any Person in a
manner that would materially conflict with the rights granted to NantCell under
this Agreement.

(iii)
CytRx Controls the Licensed Patents, Licensed Know How, CytRx Materials and
Licensed Product and has all rights necessary to grant the licenses to NantCell
hereunder.

(iv)
Neither the shareholders or employees of CytRx nor any other Person (other than
CytRx) has any rights to the Licensed Patents, the Licensed Know How, CytRx
Materials or the Licensed Product (and any such rights previously held by any of
them have been assigned to CytRx).

(v)
To CytRx's knowledge, no patent application or registration within the Licensed
Patents is the subject of any pending interference, opposition, cancellation or
patent protest pursuant to 37 C.F.R. §1.291.

(vi)
No Person has made any claim or allegation in writing to CytRx or its Affiliates
that such Person has any right or interest in, to or under the Licensed Patents
or the Licensed Know How.

(vii)
CytRx has no knowledge of any facts, circumstances or information that (x) would
render any Licensed Patent invalid or unenforceable or (y) would materially
adversely affect any pending application for any Licensed Patent.

(viii)
CytRx has not misrepresented, or failed to disclose, and has no knowledge of any
misrepresentation or failure to disclose, any fact or circumstances in any
application for any Licensed Patent that would constitute fraud or a
misrepresentation with respect to such application or that would otherwise
materially adversely affect the validity or enforceability of any Licensed
Patent.  To CytRx's knowledge, all necessary registration, maintenance and
renewal fees in connection with each item of the Licensed Patents have been paid
and all necessary documents and certificates in connection with such Licensed
Patents have been filed with the relevant patent or other authorities in the
United States or foreign jurisdictions, as the case may be, for the purposes of
maintaining such Licensed Patents.

(ix)
No claim or litigation has been brought or threatened in writing by any Third
Party alleging that (x) the Licensed Patents are invalid or unenforceable or (y)
the Exploitation of the Licensed Product and/or the CytRx Materials or Licensed
Know How infringe or misappropriate or would infringe or misappropriate any
right of any Third Party.

(x)
Exhibit E sets forth a true and complete list of the Contracts Controlled by
CytRx or its Affiliates relating to the Exploitation of the Licensed Product
(including the KTB Agreement, the "CytRx Contracts").  CytRx has fulfilled and
performed its obligations under each of the CytRx Contracts and is not in, or
alleged to be in, breach or default under, nor is there or is there alleged to
be any basis for termination of, any of the CytRx Contracts and no other party
to any of the CytRx Contracts has breached or defaulted thereunder, and no event
has occurred an no condition or state of fact exists which, with the passage of
time or the giving of notice or both, would constitute such a default or breach
by CytRx or by any such other party.  Each of the CytRx Contracts is currently
valid and in full force and effect, and is enforceable by CytRx in accordance
with its terms.  Except as set forth on Exhibit E, no consent of any Third Party
is required to be obtained under any of CytRx Contracts  in connection with the
assignment and transfer contemplated by Section 2(d).

Exh 10.1 Page 14

--------------------------------------------------------------------------------

(c) Disclaimer.  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS SECTION 6,
NEITHER PARTY MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF ANY KIND,
EITHER EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, QUALITY,
FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT, OR VALIDITY OF PATENT CLAIMS.
7. Confidentiality and Publicity.
(a) Confidential Information.  Each Party ("Disclosing Party") may disclose to
the other Party ("Receiving Party"), and Receiving Party may acquire during the
course and conduct of activities under this Agreement, certain proprietary or
confidential information of Disclosing Party in connection with this Agreement. 
The term "Confidential Information" means all ideas and information of any kind,
whether in written, oral, graphical, machine-readable or other form, whether or
not marked as confidential or proprietary, which are transferred, disclosed or
made available by Disclosing Party or at the request of Receiving Party,
including any of the foregoing of third parties.  The terms and conditions of
this Agreement will be deemed Confidential Information of both Parties.
(b) Restrictions.  Receiving Party will keep all Disclosing Party's Confidential
Information in confidence with the same degree of care with which Receiving
Party holds its own Confidential Information (but in no event less than a
commercially reasonable degree of care).  Receiving Party will not use
Disclosing Party's Confidential Information except in connection with the
performance of its obligations and exercise of its rights under this Agreement. 
Receiving Party has the right to disclose Disclosing Party's Confidential
Information without Disclosing Party's prior written consent, to the extent and
only to the extent reasonably necessary, to Receiving Party's Affiliates and
their employees, subcontractors, consultants or agents who have a need to know
such Confidential Information in order to perform its obligations and exercise
its rights under this Agreement and who are required to comply with the
restrictions on use and disclosure in this Section 7.  Receiving Party will use
diligent efforts to cause those entities and persons to comply with the
restrictions on use and disclosure in this Section 7.  Receiving Party assumes
responsibility for those entities and persons maintaining Disclosing Party's
Confidential Information in confidence and using same only for the purposes
described herein.
(c) Exceptions.  Receiving Party's obligation of nondisclosure and the
limitations upon the right to use the Disclosing Party's Confidential
Information will not apply to the extent that Receiving Party can demonstrate
that the Disclosing Party's Confidential Information:  (i) was known to
Receiving Party or any of its Affiliates prior to the time of disclosure;
(ii) is or becomes public knowledge through no fault or omission of Receiving
Party or any of its Affiliates; (iii) is obtained by Receiving Party or any of
its Affiliates from a third party under no legal obligation of confidentiality
to Disclosing Party; or (iv) has been independently developed by employees,
subcontractors, consultants or agents of Receiving Party or any of its
Affiliates without the use of or derivation from Disclosing Party's Confidential
Information, as evidenced by contemporaneous written records.
Exh 10.1 Page 15

--------------------------------------------------------------------------------

(d) Permitted Disclosures.  Receiving Party may disclose Disclosing Party's
Confidential Information to the extent (and only to the extent) such disclosure
is reasonably necessary in the following instances:
(i)
in order to comply with applicable law (including any securities law or
regulation or the rules of a securities exchange) or with a legal or
administrative process or proceeding;

(ii)
in order for it to reasonably fulfill its obligations herein, to its
subcontractors, vendors, outside legal counsel, accountants and auditors under
obligations of confidentiality substantially similar in scope to the
confidentiality obligations herein;

(iii)
in connection with prosecuting or defending litigation, marketing approvals and
other regulatory filings and communications, and prosecuting and enforcing
Patents and other intellectual property rights in connection with Receiving
Party's rights and obligations pursuant to this Agreement; and

(iv)
in connection with exercising its rights hereunder, to its Affiliates; potential
and future collaborators (including Sublicensees where NantCell is the Receiving
Party); potential and permitted acquirers or assignees; and potential investment
bankers, investors and lenders; provided, that (1) with respect to
Sections 7(d)(i) and (d)(iii), where reasonably possible, Receiving Party will
notify Disclosing Party of Receiving Party's intent to make any disclosure
pursuant thereto sufficiently prior to making such disclosure so as to allow
Disclosing Party adequate time to take whatever action it may deem appropriate
to protect the confidentiality of the information to be disclosed, and (2) with
respect to Section 7(d)(iv), each of those named people and entities are
required to comply with the restrictions on use and disclosure in Section 7(b)
(other than investment bankers, investors and lenders, which must be bound prior
to disclosure by commercially reasonable obligations of confidentiality).

(e) The obligations of the Parties under clauses (a), (b) and (d) of Section 7
shall last until the applicable Confidential Information is no longer secret and
confidential or until one of the exceptions in clause (c) applies to such
Confidential Information, whichever occurs first.
(f) Publicity.  The Parties agree that the terms of this Agreement will be
treated as Confidential Information of both Parties, and thus may be disclosed
only as permitted by Section 7(d).  The Parties agree that the public
announcement of the Effective Date of this Agreement shall be substantially in
the form of the press release(s)s attached as Exhibit H, and the Parties will
cooperate in the release thereof as soon as practicable after the signature of
this Agreement by the Parties.  Except as required by law, each Party agrees not
to issue any other press release or public statement disclosing information
relating to this Agreement or the transactions contemplated hereby or the terms
hereof without the prior written consent of the other Party not to be
unreasonably withheld, delayed or conditioned (or as such consent may need to be
obtained in accordance with this Section 7(f) or Section 7(g) below).  In the
event either Party (the "Issuing Party") desires to issue a press release or
other public statement disclosing information relating to this Agreement or the
transactions contemplated hereby or the terms hereof, the Issuing Party will
provide the other Party (the "Reviewing Party") with a copy of the proposed
press release or public statement (the "Release").  The Issuing Party will
specify with each such Release, taking into account the urgency of the matter
being disclosed and timing requirements for disclosure, as required by any
applicable law, a reasonable period of time within which the Receiving Party may
provide any comments on such Release (but in no event less than two (2) business
days or less, as may be required for disclosure by any applicable law).  If the
Receiving Party provides any comments, the Parties will consult on such Release
and work in good faith to prepare a mutually acceptable Release.  Either Party
may subsequently publicly disclose any information previously contained in any
Release, provided that the other Party provided its written consent hereto as
stated in this Section 7(f), and such consent shall not be unreasonably
withheld, conditioned or delayed.
Exh 10.1 Page 16

--------------------------------------------------------------------------------

(g) Publications.  Subject to the provisions of this Sections 7(g), NantCell
shall have the right to publish with respect to the Licensed Product, and to
make scientific presentations on the Licensed Product.  Except as required by
law or court order, for any proposed publication or presentation regarding the
Licensed Product, NantCell: (i) shall transmit a copy of the proposed
publication for review and comment to the CytRx at least thirty (30) days prior
to the submission of such publication to a Third Party; (ii) shall postpone such
publication for up to an additional forty-five (45) days upon the reasonable
request of CytRx to allow the consideration of appropriate patent applications
or other protection to be filed; and (iii) upon request of CytRx shall remove
all Confidential Information of CytRx.
(h) Attorney-Client Privilege.  Neither Party is waiving, nor will be deemed to
have waived or diminished, any of its attorney work product protections,
attorney-client privileges or similar protections and privileges recognized
under the applicable law of any jurisdiction as a result of disclosing
information pursuant to this Agreement, or any of its Confidential Information
(including Confidential Information related to pending or threatened litigation)
to the receiving Party, regardless of whether the disclosing Party has asserted,
or is or may be entitled to assert, such privileges and protections.  The
Parties may become joint defendants in proceedings to which the information
covered by such protections and privileges relates and may determine that they
share a common legal interest in disclosure between them that is subject to such
privileges and protections, and in such event, may enter into a joint defense
agreement setting forth, among other things, the foregoing principles but are
not obligated to do so.
8. Term and Termination.
(a) Term.  The term of this Agreement shall commence on the Effective Date, and
unless terminated earlier as provided in this Section 8, shall continue in full
force and effect until expiration of the last-to-expire Royalty Term for the
Licensed Product.  Upon expiration of this Agreement, the licenses granted to
NantCell by CytRx under this Agreement shall be fully paid-up and irrevocable.
(b) Termination Upon Mutual Agreement.  This Agreement may be terminated by
mutual written consent of both Parties.
(c) Termination by CytRx for Breach.  CytRx will have the right to terminate
this Agreement in full upon delivery of written notice to NantCell in the event
of any material breach by NantCell of any terms and conditions of this
Agreement, provided, that such termination will not be effective if such breach
has been cured within ninety (90) days after written notice thereof is given by
CytRx to NantCell specifying in reasonable detail the nature of the alleged
breach; provided further, however, that if the material breach is not reasonably
capable of being cured within the ninety (90)-day cure period, and if NantCell
(a) proposes within such ninety (90)-day period a written plan to cure such
breach and (b) makes good faith efforts to cure such default and to implement
such written cure plan, then, until the first anniversary of receipt of notice
of termination, CytRx may not terminate this Agreement for so long as NantCell
is diligently pursuing such cure in accordance with such plan.
Exh 10.1 Page 17

--------------------------------------------------------------------------------

(d) Termination by NantCell.  NantCell may terminate this Agreement as follows:
(i)
Breach.  NantCell will have the right to terminate this Agreement upon delivery
of written notice to CytRx in the event of any material breach by CytRx of any
terms and conditions of this Agreement; provided that such termination will not
be effective if such breach has been cured within ninety (90) days after written
notice thereof is given by NantCell to CytRx specifying the nature of the
alleged breach; provided further, however, that if the material breach is not
reasonably capable of being cured within the ninety (90)-day cure period, and if
CytRx (a) proposes within such ninety (90)-day period a written plan to cure
such breach and (b) makes good faith efforts to cure such default and to
implement such written cure plan, then, until the first anniversary of receipt
of notice of termination, NantCell may not terminate this Agreement for so long
as CytRx is diligently pursuing such cure in accordance with such plan.

(ii)
Voluntary Termination.  NantCell may terminate this Agreement in its entirety at
any time upon twelve (12) months' written notice to CytRx.  Following any such
termination, NantCell agrees, at CytRx's request, to negotiate in good faith a
written agreement with CytRx under which CytRx would receive a license to
intellectual property Controlled by NantCell that is necessary or useful for the
development, manufacturing or commercialization of the Licensed Product on
financial and other terms to be negotiated by the Parties.

(e) Termination Upon Bankruptcy.  Either Party may terminate this Agreement if,
at any time, the other Party shall (i) file in any court or agency pursuant to
any statute or regulation of any state, country or jurisdiction, a petition in
bankruptcy or insolvency or for reorganization or for an arrangement or for the
appointment of a receiver or trustee of that Party or of its assets,
(ii) propose a written agreement of composition or extension of its debts,
(iii) be served with an involuntary petition against it, filed in any insolvency
proceeding, and such petition has not been dismissed within sixty (60) days
after the filing thereof, (iv) propose or be a party to any dissolution or
liquidation, (v) make an assignment for the benefit of its creditors or
(vi) admit in writing its inability generally to meet its obligations as they
fall due in the general course.
(f) Effect of Termination.  Upon any termination of this Agreement:
(i)
(w) as of the effective date of such termination, all licenses granted by CytRx
to NantCell under this Agreement shall terminate automatically; (x) each Party
shall return all Confidential Information of the other Party; (y) NantCell will
make no further use of the Licensed Know How or CytRx Materials for any purpose;
and (z)  NantCell shall cease development, manufacturing and commercialization
of Licensed Products.

(ii)
NantCell shall promptly transfer and assign its rights in all pre-clinical and
clinical and commercial inventory of the Licensed Product (including, without
limitation, API, WPI and finished dose) and all other materials necessary for
the Exploitation of the Licensed Product anywhere in the world.

Exh 10.1 Page 18

--------------------------------------------------------------------------------

(g) Surviving Provisions.  Notwithstanding any provision herein to the contrary,
the rights and obligations of the Parties set forth in Sections 1, 4(h), 5(a),
6,7,8(f), 8(g), 9 and 10 as well as any rights or obligations otherwise accrued
hereunder (including any accrued payment obligations), shall survive the
expiration or termination of this Agreement. Termination shall not relieve any
Party from any liability which has accrued prior to such termination.
9. Indemnification and Insurance.
(a) Indemnity by CytRx.  CytRx agrees to defend NantCell and its (and its
Affiliates') directors, officers, employees and agents (the "NantCell
Indemnified Parties") at CytRx's cost and expense, and will indemnify and hold
NantCell and the other NantCell Indemnified Parties harmless from and against
any claims, losses, costs, damages, fees or expenses (including legal fees and
expenses) (collectively, "Losses") to the extent resulting from any Third Party
claim (including product liability claims) arising out of or otherwise relating
to (i) the negligence or willful misconduct of CytRx or its Affiliates in
connection with its activities under this Agreement or (ii) the material breach
of this Agreement or the representations and warranties made hereunder by CytRx
or its Affiliates; except to the extent such Losses result from clause (i), (ii)
or (iii) of Section 9(b) below.  In the event of any such claim against the
NantCell Indemnified Parties by a Third Party, the foregoing indemnity
obligations shall be conditioned upon (x) NantCell promptly notifying CytRx in
writing of the claim (provided, however, that any failure or delay to notify
shall not excuse any obligations of CytRx except to the extent CytRx is actually
materially prejudiced thereby) and (y) NantCell granting CytRx sole management
and control, at CytRx's sole expense, of the defense of the claim and its
settlement (provided, however, that CytRx shall not settle any such claim
without the prior written consent of NantCell if such settlement does not
include a complete release from liability or if such settlement would involve
NantCell undertaking an obligation (including the payment of money by a NantCell
Indemnified Party), would bind or impair a NantCell Indemnified Party, or
includes any admission of wrongdoing or that any intellectual property or
proprietary right of NantCell or this Agreement is invalid, narrowed in scope or
unenforceable), and (z) the NantCell Indemnified Parties reasonably cooperating
with CytRx (at CytRx's expense).  The NantCell Indemnified Parties may, at their
option and expense, be represented in any such action or proceeding by counsel
of their own choosing.
(b) Indemnity by NantCell.  NantCell agrees to defend CytRx and its (and its
Affiliates') directors, officers, employees and agents (the "CytRx Indemnified
Parties") at NantCell's cost and expense, and will indemnify and hold CytRx and
the other CytRx Indemnified Parties harmless from and against any Losses to the
extent resulting from any Third Party claim (including product liability claims)
arising out of or otherwise relating to (i) the negligence or willful misconduct
of NantCell, its Affiliates, or their respective Sublicensees in connection with
its activities under this Agreement, (ii) the material breach of this Agreement
or the representations, warranties and covenants made hereunder by NantCell or
(iii) the Exploitation of Licensed Product by or on behalf of NantCell, its
Affiliates, or their respective Sublicensees (including from product liability
and intellectual property infringement claims); except, in each case, to the
extent such Losses result from clause (i) or (ii) of Section 9(a) above.  In the
event of any such claim against the CytRx Indemnified Parties by a Third Party,
the foregoing indemnity obligations shall be conditioned upon (x) CytRx promptly
notifying NantCell in writing of the claim (provided, however, that any failure
or delay to notify shall not excuse any obligation of NantCell except to the
extent NantCell is actually materially prejudiced thereby) and (y) CytRx
granting NantCell shall sole management and control, at NantCell's sole expense,
the defense of the claim and its settlement (provided, however, that NantCell
shall not settle any such claim without the prior written consent of CytRx if
such settlement does not include a complete release from liability or if such
settlement would involve undertaking an obligation (including the payment of
money by a CytRx Indemnified Party), would bind or impair a CytRx Indemnified
Party, or includes any admission of wrongdoing or that any intellectual property
or proprietary right of CytRx or this Agreement is invalid, narrowed in scope or
unenforceable), and (z)  the CytRx Indemnified Parties reasonably cooperating
with NantCell (at NantCell's expense).  The CytRx Indemnified Parties may, at
their option and expense, be represented in any such action or proceeding by
counsel of their own choosing.
(c) LIMITATION OF DAMAGES.  IN NO EVENT SHALL EITHER PARTY BE LIABLE HEREUNDER
TO THE OTHER PARTY FOR ANY PUNITIVE, INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES (INCLUDING LOST REVENUE, LOST PROFITS, OR LOST SAVINGS)
HOWEVER CAUSED AND UNDER ANY THEORY, EVEN IF IT HAS NOTICE OF THE POSSIBILITY OF
SUCH DAMAGES. NOTHING IN THIS CLAUSE (C) IS INTENDED TO LIMIT OR RESTRICT THE
INDEMNIFICATION RIGHTS OR OBLIGATIONS OF A PARTY UNDER THIS SECTION 9 WITH
RESPECT TO ANY DAMAGES PAID BY THE OTHER PARTY TO A THIRD PARTY IN CONNECTION
WITH A THIRD-PARTY CLAIM.
Exh 10.1 Page 19

--------------------------------------------------------------------------------

10. Miscellaneous.
(a) Fees and Expenses.  Each Party shall pay its own costs and expenses in
connection with this Agreement and the transactions contemplated hereby
(including the fees and expenses of its advisers, accountants and legal
counsel).
(b) Section 365(n) of the Bankruptcy Code.  All rights and licenses granted
under or pursuant to any section of this Agreement are, and shall otherwise be
deemed to be, for purposes of Section 365(n) of the U.S. Bankruptcy Code,
licenses of rights to "intellectual property" as defined under Section 101(35A)
of the U.S. Bankruptcy Code to the extent permitted thereunder. The Parties
shall retain and may fully exercise all of their respective rights and elections
under the U.S. Bankruptcy Code. Upon the bankruptcy of any Party, the
non-bankrupt Party shall further be entitled to a complete duplicate of (or
complete access to, as appropriate) any such intellectual property, and such, if
not already in its possession, shall be promptly delivered to the non-bankrupt
Party, unless the bankrupt Party elects to continue, and continues, to perform
all of its obligations under this Agreement.
(c) Independent Contractors.  The relationship between NantCell and CytRx
created by this Agreement is solely that of independent contractors.  This
Agreement does not create any agency, distributorship, employee-employer,
partnership, joint venture or similar business relationship between the
Parties.  Neither Party is a legal representative of the other Party, and
neither Party can assume or create any obligation, representation, warranty or
guarantee, express or implied, on behalf of the other Party for any purpose
whatsoever.  Each Party shall use its own discretion and shall have complete and
authoritative control over its employees and the details of performing its
obligations under this Agreement.
(d) Further Assurances.  At any time or from time to time after the date hereof,
the Parties agree to cooperate with each other, and at the request of any other
Party, to execute and deliver any further instruments or documents and to take
all such further action as the other Party may reasonably request in order to
evidence or effectuate the consummation of the transactions contemplated hereby
and to otherwise carry out the intent of the Parties hereunder.
(e) Amendment; Waiver.  This Agreement may be amended only by a written
instrument signed by the Parties hereto.  No waiver by any Party hereto of any
provision hereof shall be effective unless set forth in a writing executed by
the Party so waiving.  The waiver by any Party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
preceding or succeeding breach and no failure by either Party to exercise any
right or privilege hereunder shall be deemed a waiver of such Party's rights or
privileges hereunder or shall be deemed a waiver of such Party's rights to
exercise the same at any subsequent time or times hereunder.
Exh 10.1 Page 20

--------------------------------------------------------------------------------

(f) Governing Law and Dispute Resolution.  This Agreement will be governed by
and construed in accordance with the laws of the State of California applicable
to agreements made and to be performed wholly within that State without regard
to its conflicts of laws provisions.  Any claim or controversy between the
Parties arising out of the circumstances and relationships contemplated by this
Agreement, including disputes relating to the validity, construction or
interpretation of this Agreement ("Disputes"), shall, upon written notice of
CytRx to NantCell or NantCell to CytRx, as applicable, be referred for
resolution by final, binding arbitration in accordance with the provisions of
this Section 10(f).  The arbitration shall be conducted by the Judicial
Arbitration and Mediation Services, Inc. (or any successor entity thereto)
("JAMS") under its rules of arbitration then in effect, except as modified in
this Agreement.  The arbitration shall be conducted in the English language, by
a single arbitrator.  The arbitrator shall engage an independent expert with
experience in the subject matter of the Dispute to advise the arbitrator. With
respect to any Dispute arising under this Agreement, the Parties and the
arbitrator shall use all reasonable efforts to complete any such arbitration
within six (6) months from the issuance of notice of a referral of any such
Dispute to arbitration.  The arbitrator shall determine what discovery will be
permitted, consistent with the goal of limiting the cost and time which the
Parties must expend for discovery; provided that the arbitrator shall permit
such discovery as he or she deems necessary to permit an equitable resolution of
the Dispute.  The Parties agree that the decision of the arbitrator shall be the
sole, exclusive and binding remedy between them regarding the Dispute presented
to the arbitrator.  Any decision of the arbitrator may be entered in a court of
competent jurisdiction for judicial recognition of the decision and an order of
enforcement.  The arbitration proceedings and the decision of the arbitrator
shall not be made public without the mutual consent of the Parties and each
Party shall maintain the confidentiality of such proceedings and decision unless
each Party otherwise agrees in writing; provided that a Party may make such
disclosures as are permitted for Confidential Information under Section 7
above.  Unless otherwise mutually agreed upon by the Parties, the arbitration
proceedings shall be conducted in the County of Los Angeles in the State of
California.  The Parties agree that they shall share equally the cost of the
arbitration filing and hearing fees, the cost of the independent expert retained
by the arbitrator, and the cost of the arbitrator and administrative fees of
JAMS.  Each Party shall bear its own costs and attorneys' and witnesses' fees
and associated costs and expenses.  Pending the selection of the arbitrator or
pending the arbitrator's determination of the merits of any Dispute, a Party may
seek appropriate interim or provisional relief from any court of competent
jurisdiction as necessary to protect the rights or property of that Party.
(g) Successors and Assigns.  Neither this Agreement nor any of the rights or
obligations created herein may be assigned by either Party, in whole or in part,
without the prior written consent of the other Party, not to be unreasonably
withheld or delayed or conditioned, except that either Party shall be free to
assign this Agreement without the consent of the non-assigning Party (i) to an
Affiliate of such Party provided that such Party shall remain liable and
responsible to the other Party for the performance and observance of all such
duties and obligations by such Affiliate, or (ii) in connection with any merger,
consolidation or sale of such Party or sale of all or substantially all of the
assets of the Party that relate to this Agreement.  This Agreement shall bind
and inure to the benefit of the successors and permitted assigns of the Parties
hereto.  Any assignment of this Agreement in contravention of this Section 10(g)
shall be null and void.
(h) Force Majeure.  Neither Party shall be held liable or responsible to the
other Party, nor be deemed to have defaulted under or breached this Agreement,
for failure or delay in fulfilling or performing any term of this Agreement to
the extent, and for so long as, such failure or delay is caused by or results
from causes beyond the reasonable control of the affected Party, including fire,
floods, embargoes, power shortage or failure, acts of war (whether war be
declared or not), insurrections, riots, terrorism, civil commotions, strikes,
lockouts or other labor disturbances, acts of God, or any acts, omissions, or
delays in acting by any governmental authority or the other Party; provided such
failure or delay did not arise from the negligence or willful misconduct of the
affected Party.
(i) Interpretation.  The captions to the Sections of this Agreement are not a
part of this Agreement, but are included for convenience of reference and shall
not affect its meaning or interpretation.  In this Agreement: (i) the word
"including," "includes," "included," and "include" shall be deemed to be
followed by the phrase "without limitation" or like expression; (ii) the
singular shall include the plural and vice versa; (iii) masculine, feminine, and
neuter pronouns and expressions shall be interchangeable; (iv) the words
"hereof," "herein," "hereto," "hereby," "hereunder," and derivative or similar
words refer to this Agreement as an entirety and not solely to any particular
provision of this Agreement; (v) each reference in this Agreement to a
particular Section, appendix, schedule, or exhibit means a Section, appendix,
schedule, or exhibit of or to this Agreement, unless another agreement is
specified; (vi) "the word "will" shall be construed to have the same meaning and
effect as the word "shall"; (vii) "or" is disjunctive but not necessarily
exclusive; (viii) references to any Party or Person shall include its permitted
successors or assigns; and (ix) whenever this Agreement refers to a number of
days, such number shall refer to calendar days unless business days are
specified; and business days means any day, except Saturday and Sunday, on which
commercial banking institutions in Los Angeles, California are open for
business.  This Agreement has been prepared jointly and shall not be strictly
construed against either Party.
Exh 10.1 Page 21

--------------------------------------------------------------------------------

(j) Third Party Beneficiaries.  No Person other than the Parties hereto and
their respective successors and permitted assigns shall be deemed an intended
beneficiary hereunder or have any right to enforce any obligation of this
Agreement.
(k) Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  Counterparts may be delivered via
facsimile, electronic mail (including pdf) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.
(l) Titles and Subtitles.  The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
(m) Notices.  All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of actual receipt or: (i) personal delivery to the Party to be
notified, (ii) when sent, if sent by electronic mail or facsimile during normal
business hours of the recipient, and if not sent during normal business hours,
then on the recipient's next business day, (iii) five (5) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid,
or (iv) one (1) business day after deposit with a nationally recognized
overnight courier, freight prepaid, specifying next business day delivery, with
written verification of receipt.  All communications shall be sent to the
respective Parties at their address as set forth on the signature page, or to
such e-mail address, facsimile number or address as subsequently modified by
written notice given in accordance with this Section 10(m).
(n) Delays or Omissions.  It is agreed that no delay or omission to exercise any
right, power or remedy accruing to any Party, upon any breach, default or
noncompliance by another Party under this Agreement, shall impair any such
right, power or remedy, nor shall it be construed to be a waiver of any such
breach, default or noncompliance, or any acquiescence therein, or of or in any
similar breach, default or noncompliance thereafter occurring.  It is further
agreed that any waiver, permit, consent or approval of any kind or character on
the part of any Party hereto of any breach, default or noncompliance under this
Agreement or any waiver on such Party's part of any provisions or conditions of
this Agreement, must be in writing and shall be effective only to the extent
specifically set forth in such writing.  All remedies, either under this
Agreement, by law, or otherwise afforded to any Party, shall be cumulative and
not alternative.
(o) Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
(p) Enforcement.  Each Party hereto acknowledges that money damages would not be
an adequate remedy in the event that any of the covenants or agreements in this
Agreement are not performed by the Parties in accordance with its terms, and it
is therefore agreed that in addition to and without limiting any other remedy or
right each Party may have, each Party will have the right to an injunction,
temporary restraining order or other equitable relief in any court of competent
jurisdiction enjoining any such breach and enforcing specifically the terms and
provisions hereof.
(q) Integration; Entire Agreement.  This Agreement and the documents referred to
herein or delivered pursuant hereto contain the entire understanding of the
Parties with respect to the subject matter hereof and thereof.  There are no
agreements, representations, warranties, covenants or undertakings with respect
to the subject matter hereof and thereof other than those expressly set forth
herein and therein.  This Agreement supersedes all prior agreements and
understandings between the Parties with respect to such subject matter.  Except
as otherwise expressly set forth herein, this Agreement embodies the complete
agreement and understanding among the Parties hereto with respect to the subject
matter hereof and supersedes and preempts any prior understandings, agreements
or representations by or among the Parties, written or oral, that may have
related to the subject matter hereof in any way.
 [Signature Page Follows]
Exh 10.1 Page 22

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties have executed this Exclusive License
Agreement as of the Effective Date.

  CYTRX CORPORATION          
 
By:
/s/ STEVEN A. KRIEGSMAN       Name:Steven A. Kriegsman       Title: Chief
Executive Officers              
 Address: CytRx Corporation
                        11726 San Vicente Boulevard, Suite 650      
                   Los Angeles, California 90049                  
                   Chief Financial Officer
 


 

  NANTCELL, INC.          
 
By:
/s/ PATRICK SOON-SHIONG       Name: Patrick Soon-Shiong       Title: Chief
Executive Officer                Address: NantCell, Inc.                       
9920 Jefferson Boulevard                        Culver City, California 90232  
                     Attention: General Counsel  

 
 
Exh 10.1 Page 23